Citation Nr: 0008933	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability evaluation for 
personality disorder, post-traumatic.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
rating for service connected personality disorder, post 
traumatic.  Of note is that, at this time, the Board does not 
have jurisdiction over the issue of service connection for 
headaches because a substantive appeal on this issue has not 
been filed with the RO.  In March 1999, the RO denied service 
connection for headaches, the veteran filed a notice of 
disagreement (NOD) with that action, and the RO issued a 
statement of the case (SOC) concerning that issue.  


REMAND

The veteran's service medical records include a Certificate 
of Disability for Discharge from October 1943, containing a 
finding that the veteran is unfit for continued service 
because of a "personality disorder, post-traumatic, 
moderately severe, as manifested by recurrent incapacitating 
headaches; history of fugue state with mental confusion, and 
impaired mental grasp and concentration."  In January 1944, 
the veteran submitted a service connection claim for "head 
condition, headaches".  In a February 1944 rating decision, 
the RO granted service connection for "personality disorder, 
post-traumatic", with a 50 percent rating under the 
diagnostic code, at that time, for traumatic neurosis.  
However, in an August 1944 VA neuropsychiatric examination, 
the examiner found no evidence of a neurosis, psychosis or 
psychoneurosis.  The examiner went on to state that there was 
no evidence that the posttraumatic personality disorder 
exists, and concluded that the veteran had no mental or 
nervous disorder.  Based on this examination, the RO reduced 
the posttraumatic personality disorder disability rating to 
zero percent, effective November 4, 1944.    

The Board notes that the veteran argues that this service-
connected disability is currently manifested by headaches.  
While VA outpatient treatment records from August 1997 to 
February 1998 reiterate the veteran's headache complaints, 
the Board does not find any evidence on record specifically 
addressing whether these headaches are current manifestations 
of his service connected post-traumatic personality disorder.  
The Board also notes that 38 C.F.R. § 4.124a, Diagnostic Code 
8045 sets out the rating criteria for brain disease due to 
trauma, which includes post traumatic subjective complaints 
of headaches.  However, a rating greater than 10 percent 
under this code section is not allowable without a diagnosis 
of multi-infarct dementia associated with brain trauma.  The 
Board reiterates that the veteran's initial grant of service 
connection was established under the diagnostic code for 
traumatic neurosis.      

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should afford the veteran a VA 
examination to determine whether he now 
has any manifestations of his service-
connected post-traumatic personality 
disorder disability, including, but not 
limited to, post-traumatic headaches.  
The examiner should also provide an 
opinion, with the factual and medical 
basis for such an opinion, as to whether 
the veteran has the requisite diagnosis 
of "multi-infarct dementia associated 
with brain trauma" that would allow the 
Board to rate the veteran's disability 
under the general rating formula for 
mental disorders.  The claims folder must 
be made available to the examiner.  

2.  The RO should readjudicate the 
veteran's claim for an increased rating 
for personality disorder, post-traumatic.  

3.  If the claim for an increased rating 
for post-traumatic personality disorder 
remains denied, the appellant and his 
representative should be furnished with a 
supplemental SOC and given the 
opportunity to respond thereto. The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


